      Case 1:10-cv-06950-AT-RWL Document 1010 Filed 04/27/20 Page 1 of 1



          TELEPHONE: 1-212-558-4000
                                                                     125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                  New York, New York 10004-2498
                                                                                  ______________________


                                                                   LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                          BEIJING • HONG KONG • TOKYO

                                                                              MELBOURNE • SYDNEY




                                                               April 26, 2020

Via ECF

The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                Re:       Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
                          No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Torres:

                On behalf of Defendants, I respond to Plaintiffs’ letter (ECF No. 1009) and to
clarify that, in the event this Court grants leave to the Employment Lawyers Association/New
York (“NELA/NY”) to file its 18-page amicus brief (ECF No. 1007) in support of Plaintiffs’
objections to Judge Lehrburger’s March 26, 2020 Order (ECF No. 1003), Defendants request a
15-page extension of the 20-page limit for their response to Plaintiffs’ objections so that they may
respond adequately to the issues raised by NELA/NY. Defendants do not seek any extension of
the schedule and propose to file their response on April 30. 2020, the same date that Plaintiffs’
response to Defendants’ conditional objections are due. Plaintiffs recognize that Defendants are
entitled to additional pages of briefing to respond to the NELA/NY brief, but seek to limit
Defendants to eight additional pages in a separate brief filed on May 7, 2020. Plaintiffs’ proposal
will burden the Court with an additional brief and cause unnecessary delay.

                                                        Respectfully,

                                                        /s/ Robert J. Giuffra, Jr.
                                                        Robert J. Giuffra, Jr.


cc:    All parties of record (by ECF)
